Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendments as filed are considered in the RCE (12/14/2021)
Claims 1-10 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 1, 2, 4, 8, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Muller (6,438,375) in view of Shaheen et al. (US 2011/0053619) and in further view of Segura (US 2011/0201365).

As to claim 1:
Muller discloses a communication system (Abstract, Fig. 6 – a communication system) comprising:

a base station device (Fig. 7, base station 28); and

a plurality of communication terminal devices configured to perform radio communication with the base station device (Abstract, Fig. 6, a plurality of mobile stations 30 in communication with at least a base station), wherein

the plurality of communication terminal devices includes a restricted terminal device having a restricted operation, (See Abstract, Col. 5, lines 14 through 50, - the plurality of mobile stations including at least a mobile device or a group a mobile device that are subjected to network access restriction)

the base station device is configured to notify at least one communication terminal device located within a communicable range of the base station device of restricted operation information that is information on the restricted operation of the restricted terminal device, (See at least Fig. 11, step 58 through 62, Col. 5, lines 25-50, Fig. 7, all mobile stations are connected to network through communication with base station 28, which notifies the at least one mobile station within its cell of the restriction information)

the at least one communication terminal device notified of the restricted operation information judges whether or not the at least communication device is the restricted terminal device based on its own information and  operates in accordance with the restricted operation information in a case of judging that the at least one communication terminal device is the restricted terminal device. (See Fig. 12, step 78 and 80, Col. 10, lines 41-67, Col. 9, lines 60-63, the at least one mobile station receives and recognizes the restriction in the page message. If the mobile device judged that a network restriction is indicated for the mobile’s page, i.e. the mobile is now a restricted mobile as informed in the page, and take appropriate actions to comply with the restriction.  See col. 8, lines 35-45, example of compliable restrictions include restrictions on registration, calls, power level etec…)

Muller discloses a restriction broadcast message that lists all mobile IDs of each mobile device meant for the restricted operation (Col. 9, lines 55, 56), and the mobile device read that information to determine whether it is specifically targeted, i.e. to see whether its name matches those included (See Col. 10, lines 56-66). 
Muller however is silent on the instant at least one communication terminal device has its own device ID that is “stored in a mobile subscriber identity of the at least one communication terminal device” as claimed.

stored in the SIM card of the terminal device
Shaheen, in a related field of access control, discloses a system/method where a terminal device having connection to a mobile network, with IMSI that is stored in in its SIM that can be used to obtained other information about the mobile device, see ¶0034.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Muller’s mobile device would consult its SIM for the device ID (IMSI), which is stored in the SIM.  A SIM, as its name “subscriber identity module”, naturally stores identity of the subscriber device, serves as a quick and convienient reference when the device needs to retrieve the device ID for use, such as in system of Muller to see if its name matches ones listed. 

Regarding: “wherein the information stored in the SIM of the at least one communication terminal includes a restricted terminal indicator”

Muller further discloses the mobile station having a group ID which it uses to compare to the corresponding restriction group ID in the received access parameter message that is transmitted by the network to determine the restriction operation. (See Abstract, devices are divided into access restriction group. Col.3, lines 50-55, Col. 8, lines 20-25, the group having a group identifier, and each device in group possess the group identifier for purpose of determining whether a restriction command message is determined for the group)


However, it is generally known in the art that configuration data such as identifiers are stored in SIM card, which is a module for identities of subscribers (hence its name SIM).  Segura in ¶0020, discloses an access restriction scheme for mobile devices, in which mobile devices are grouped, and the restriction is in accordance with the group identifier. Further,  ¶0062 through 0065, 0085, which disclose devices is assigned to group, and a given group having an identifier. The respective device(s) storing their group identifier and message identifier in their SIM. 

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Muller and Shaheen’s mobile device would have sensitive information (namely group identifiers) stored in the secured memory such as a SIM.  A SIM, as its name “subscriber identity module”, naturally stores identity parameters relevant to the subscriber device, serves as a quick and convenient reference when the device needs to retrieve the device ID for use, such as in system of Muller to see if its name matches ones listed. 



As to claim 2:
Muller in view of Shaheen and Segura discloses all limitations of claim 1, wherein the restricted operation information is information for restricting access to the base station device by the restricted terminal device. (See Muller, Abstract, “network access restriction”)


Muller in view of Shaheen and Segura discloses all limitations of claim 1, wherein the base station device is configured to notify the at least one communication terminal device of the restricted operation information as system information. (See Muller, Col. 8, lines 14 through 45, the notification occurs via broadcast channels, which are channels to transmit system information)

  As to claim 5:
Muller in view of Shaheen and Segura discloses all limitations of claim 1, wherein the base station device is configured to notify the at least one communication terminal device of information for changing the restricted operation information by a paging message. (See Muller,  at least Col. 5, lines 25-50, Fig. 10, paging contains network restriction information)


As to claim 8:
Muller in view of Shaheen and Segura discloses all limitations of claim 1, wherein the base station device is configured to notify, upon update of the restricted operation information, at least one communication terminal device located within the communicable range of the base station device of the restricted operation information. (See Muller, Col. 4, lines 1-30, the transmission of access restriction for each mobile device is periodic. And specifically “the radio network therefore must frequently inform various mobile stations of changes in and the current status of the group of mobiles currently under restriction. Any time the radio network channel updates or otherwise changes the access parameters affecting one or more access restriction groups of mobile stations, the mobile stations in those groups must be specifically paged, and after receiving a page, tune to the broadcast channel so they can each decode the broadcast access parameters to become aware of the new network access restriction information”.  In short, in cases of changes to the access restriction parameters, the network will notify at least one affected device of the new restriction information)


Claim(s) 6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Muller (6,438,375) and in view of Welin et al. (US 2008/0276091) and in further view of Segura (2011/0201365. 

As to claim 6:
Muller discloses a base station device (Fig. 7, base station 28), comprising:
An antenna (35)
A transceiver (34)

A processor (33) configured to perform radio communication with a  plurality of communication terminal devices via the antenna and tranceiver (Abstract, Fig. 6, a plurality of mobile stations 30 in communication with at least a base station), wherein

the plurality of communication terminal devices include a restricted terminal device having a restricted operation, (See Abstract, Col. 5, lines 14 through 50, - the plurality of mobile stations including at least a mobile device or a group a mobile device that are subjected to network access restriction)

the processor is configured to notify, via the antenna and frequency converter, at least one communication terminal device located within a communicable range of the base station device of restricted operation information that is information on the restricted operation of the restricted terminal device. (See at least Fig. 11, step 58 through 62, Col. 5, lines 25-50, Fig. 7, all mobile stations are connected to network through communication with base station 28,  and the base station  notifies the at least one mobile station within its cell of the restriction information)


While Muller does not explicitly recite a frequency converter, however a frequency converter is a basic element of any transceiver circuit that communicate data via radio frequencies. Welin, in a related field of endeavor, discloses a radio circuitry typically include frequency converter, per ¶0026.
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the radio transceiver of Muller’s base station includes a frequency converter as in Welin, because, as said, it is a basic element of RF circuitry, since communication via RF requires RF converting. 

Regarding: “the at least one communication terminal device being a restricted terminal device to which the restricted operation is directed based on a restricted terminal identifier stored in the subscriber identify module (SIM) of the at least terminal device”

Muller further discloses the mobile station having a group ID which it uses to compare to the corresponding restriction group ID in the received access parameter message that is transmitted by the network to determine if the restriction operation is applicable to itself. (See Abstract, devices are divided into access restriction group. Col.3, lines 50-55, Col. 8, lines 20-25, the group having a group identifier, and each device in group possess the group identifier for purpose of determining whether a restriction command message is determined for the group)

Muller/Welin  however do not explicitly disclose that the group ID is stored within the SIM. 
However, it is generally known in the art that configuration data such as identifiers are stored in SIM card, which is a module for identities of subscribers (hence its name SIM).  Segura in ¶0020, discloses an access restriction scheme for mobile devices, in which mobile devices are grouped, and the restriction is in accordance with the group identifier. Further,  ¶0062 through 0065, 0085, which disclose devices is assigned to group, and a given group having an identifier. The respective device(s) storing their group identifier and message identifier in their SIM. 

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Muller and Welin’s mobile device would have sensitive information (namely group identifiers) stored in the secured memory such as a SIM.  A SIM, as its name “subscriber identity module”, naturally stores identity parameters relevant to the subscriber device, serves as a quick and convenient reference when the device needs to retrieve the device ID for use, such as in system of Muller to see if its name matches ones listed. 


As to Claim 9:
Muller in view of Welin and Segura discloses all limitations of claim 6, wherein the processor is configured to notify, based upon update of the restricted operation information, at least one communication terminal device located within the communicable range of the base station device of the restricted operation information. (See Muller, Col. 4, lines 1-30, the transmission of access restriction for each mobile device is periodic. And specifically “the radio network therefore must frequently inform various mobile stations of changes in and the current status of the group of mobiles currently under restriction. Any time the radio network channel updates or otherwise changes the access parameters affecting one or more access restriction groups of mobile stations, the mobile stations in those groups must be specifically paged, and after receiving a page, tune to the broadcast channel so they can each decode the broadcast access parameters to become aware of the new network access restriction information”.  In short, in cases of changes to the access restriction parameters, the network will notify at least one affected device of the new restriction information)

Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Muller (6,438,375) in view of Shaheen et al. (US 2011/0053619) and in view of Welin et al. (US 2008/0276091) and in further view of Segura (2011/0201365.

As to claim 7:
Muller discloses a communication terminal device (Fig. 8, MS 30), comprising:
An antenna (38);

A processor (30) configured to perform radio communication with a base station device  via the antenna and the transceiver (Abstract, Fig. 6, mobile station 30 in communication with at least a base station), wherein
The processor is configured to:
 receive a restricted operation information from the base station device via the antenna and the transceiver, the restricted operation information being information on a restricted operation of a restricted terminal device. (See Fig. 12, step 78 and 80, Col. 10, lines 41-67, Col. 9, lines 60-63, the at least one mobile station receives and recognizes the restriction in the page message and whether it or its group is specifically has been paged and take appropriate action in accordance with the restriction indicated)

judges whether or not the at least communication device is the restricted terminal device based on its own information and  operates in accordance with the restricted operation information. (See Fig. 12, step 78 and 80, Col. 10, lines 41-67, Col. 9, lines 60-63, the at least one mobile station receives and recognizes the restriction in the page message. If the mobile device judged that a network restriction is indicated for the mobile’s page, i.e. the mobile is now a restricted mobile as informed in the page, and take appropriate actions to comply with the restriction.  See col. 8, lines 35-45, example of compliable restrictions include restrictions on registration, calls, power level etec…)

Muller discloses a restriction broadcast message that lists all mobile IDs of each mobile device meant for the restricted operation (Col. 9, lines 55, 56), and the mobile device read that 

Muller however is silent on the instant at least one communication terminal device device has its own device ID that is “stored in a mobile subscriber identity of the at least one communication terminal device” as claimed.

The Examiner asserts that device ID such as IMSI (international mobile subscriber identity) is by standard stored in the SIM card.
Shaheen, in a related field of access control, discloses a system/method where a terminal device having connection to a mobile network, with IMSI that is stored in aSIM that can be used to obtained other information about the mobile device, see ¶0034.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Muller’s mobile device would consult its SIM for the device ID (IMSI), which is stored in the SIM.  A SIM, as its name “subscriber identity module”, naturally stores identity of the subscriber device, serves as a quick and convienient reference when the device needs to retrieve the device ID for use, such as in system of Muller to see if its name matches ones listed. 

While Muller does not explicitly recite a frequency converter, however a frequency converter is a basic element of any transceiver circuit that communicate data via radio frequencies. Welin, in a related field of endeavor, discloses a radio circuitry typically include frequency converter, per ¶0026.


Regarding: “wherein the information stored in the SIM of the at least one communication terminal includes a restricted terminal indicator”

Muller further discloses the mobile station having a group ID which it uses to compare to the corresponding restriction group ID in the received access parameter message that is transmitted by the network to determine the restriction operation. (See Abstract, devices are divided into access restriction group. Col.3, lines 50-55, Col. 8, lines 20-25, the group having a group identifier, and each device in group possess the group identifier for purpose of determining whether a restriction command message is determined for the group)

Muller and others in the combination however do not explicitly disclose that the group ID is stored within the SIM. 
However, it is generally known in the art that configuration data such as identifiers are stored in SIM card, which is a module for identities of subscribers (hence its name SIM).  Segura in ¶0020, discloses an access restriction scheme for mobile devices, in which mobile devices are grouped, and the restriction is in accordance with the group identifier. Further,  ¶0062 through 0065, 0085, which disclose devices is assigned to group, and a given group having an identifier. The respective device(s) storing their group identifier and message identifier in their SIM. 

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Muller combination’s mobile device would have sensitive information (namely group identifiers) stored in the secured memory such as a SIM.  A SIM, as its name “subscriber identity module”, naturally stores identity parameters relevant to the subscriber device, serves as a quick and convenient reference when the device needs to retrieve the device ID for use, such as in system of Muller to see if its name matches ones listed. 


As to Claim 10:
 Muller in view of Shaheen, Welin and Segura discloses all limitations of claim 7, wherein the processor is configured to receive, upon update of the restricted operation information, the restricted operation information from the base station device. (See Muller, Col. 4, lines 1-30, the transmission of access restriction for each mobile device is periodic. And specifically “the radio network therefore must frequently inform various mobile stations of changes in and the current status of the group of mobiles currently under restriction. Any time the radio network channel updates or otherwise changes the access parameters affecting one or more access restriction groups of mobile stations, the mobile stations in those groups must be specifically paged, and after receiving a page, tune to the broadcast channel so they can each decode the broadcast access parameters to become aware of the new network access restriction information”.  In short, in cases of changes to the access restriction parameters, the network will notify at least one affected device of the new restriction information)


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller (US 6,438,375) in view of Shaheen (US 2011/0053619) and Segura (2011/0201365) and in further view of Suzuki et al. (US 2011/0188455).

As to claim 3:
Muller in view of Shaheen and Segura discloses all limitations of claim 1, and regarding:
 the restricted operation information is information for restricting transmission of a radio resource control (RRC) connection request from the restricted terminal device to the base station device. Muller discloses in Col. 9, lines 35-50, that the restriction is for restricting network access, initiation of a mobile originating call connection or any particular service connection.
While Muller does specifically call out a RRC request, however it is understood in the art that a network access, service connection or call establishment involves a transmission of RRC connection request for resource allocation purposes, as evidenced in Suzuki. Suzuki, in a similar wireless communication field of endeavor, discloses that to establish a connection/communication, a mobile station must send a RRC connection request (See at least ¶0027).  As such restriction of network access/connection of Muller restricts the mobile stations from sending the RRC connection request.
For that reason, it would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that a network/access connection restriction in Muller would be for restricting transmission of a radio resource control (RRC) connection request from the restricted terminal device to the base station device.  Such implementation provides proactive means for .

Response to Arguments
Applicant's arguments have been fully considered but they are directed to newly added limitation to the claims.  The arguments are thus moot in view of the new ground of rejection. See the examiner’s discussion of the limitation above with respect to the newly incorporated reference(s).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Koo et al. (6,889,040) - The possibility of incompatibility between wireless communication system stations having the most recent protocol revisions is addressed by transmitting from the base station to a mobile station characteristics that identify a mobile station group that is restricted to using less than the most recent protocol revision. Using less than the most recent protocol revision may involve using an earlier revision or a subset of the most current protocol revision. This permits a base station to direct mobiles to avoid using protocol revisions or features of protocol revisions that have been insufficiently tested or that have a history of problems for a particular base station/mobile station combination. Additionally, when a mobile station receives a message from a base station identifying which mobile stations are subject to what set of restrictions, the mobile station then sends a message to the base station requesting service that matches the restrictions that were identified associated with the group to which the mobile station belongs



Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUAN M HUA/Primary Examiner, Art Unit 2645